Name: 2005/934/EC: Commission Decision of 21 December 2005 amending Decisions 2004/696/EC and 2004/863/EC as regards the reallocation of the Community's financial contribution to the TSE eradication and monitoring programmes of the Member States for 2005 (notified under document number C(2005) 5564)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  EU finance;  agricultural policy;  management;  agricultural activity;  economic geography
 Date Published: 2005-12-23; 2006-12-12

 23.12.2005 EN Official Journal of the European Union L 340/73 COMMISSION DECISION of 21 December 2005 amending Decisions 2004/696/EC and 2004/863/EC as regards the reallocation of the Community's financial contribution to the TSE eradication and monitoring programmes of the Member States for 2005 (notified under document number C(2005) 5564) (2005/934/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 24(5) and (6) thereof, Whereas: (1) Commission Decision 2004/696/EC of 14 October 2004 on the list of programmes for the eradication and the monitoring of certain TSEs qualifying for a financial contribution from the Community in 2005 (2), lists the programmes submitted to the Commission by the Member States for the eradication and monitoring of transmissible spongiform encephalopathies (TSE) qualifying for a Community financial contribution in 2005. That Decision also sets out the proposed rate and maximum amount of the contribution for each programme. (2) Commission Decision 2004/863/EC of 30 November 2004 approving the TSE eradication and monitoring programmes of certain Member States for 2005 and fixing the level of the Community's financial contribution (3), approves the programmes which are listed in Decision 2004/696/EC and lays down the maximum amounts of the Community's financial contribution. (3) Decision 2004/863/EC also provides for reports on the progress of the TSE monitoring programmes and the costs paid, to be forwarded by the Member States to the Commission every month. An analysis of those reports indicates that certain Member States will not utilise their full allocation for 2005, while others will spend in excess of the allocated amount. (4) The Community's financial contribution to certain of those programmes therefore needs to be adjusted. It is appropriate to reallocate funding from programmes of Member States which are not using their full allocation to those that are exceeding it. The reallocation should be based on the most recent information on the expenditure actually incurred by the concerned Member States. (5) Decisions 2004/696/EC and 2004/863/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annexes to Decision 2004/696/EC are amended in accordance with the Annex to this Decision. Article 2 Decision 2004/863/EC is amended as follows: 1. In Article 7(2), EUR 8 846 000 is replaced by EUR 8 536 000; 2. In Article 10(2), EUR 8 677 000 is replaced by EUR 8 397 000; 3. In Article 11(2), EUR 353 000 is replaced by EUR 503 000; 4. In Article 16(2), EUR 4 510 000 is replaced by EUR 4 840 000; 5. In Article 18(2), EUR 1 480 000 is replaced by EUR 1 540 000; 6. In Article 21(2), EUR 313 000 is replaced by EUR 363 000; 7. In Article 24(2), EUR 250 000 is replaced by EUR 100 000; 8. In Article 25(2), EUR 2 500 000 is replaced by EUR 3 350 000; 9. In Article 26(2), EUR 200 000 is replaced by EUR 80 000; 10. In Article 28(2), EUR 25 000 is replaced by EUR 20 000; 11. In Article 29(2), EUR 150 000 is replaced by EUR 20 000; 12. In Article 31(2), EUR 500 000 is replaced by EUR 310 000; 13. In Article 35(2), EUR 150 000 is replaced by EUR 30 000; 14. In Article 36(2), EUR 450 000 is replaced by EUR 460 000; 15. In Article 37(2), EUR 10 000 is replaced by EUR 25 000; 16. In Article 38(2), EUR 975 000 is replaced by EUR 845 000; 17. In Article 39(2), EUR 25 000 is replaced by EUR 10 000; 18. In Article 41(2), EUR 25 000 is replaced by EUR 10 000; 19. In Article 45(2), EUR 20 000 is replaced by EUR 120 000; 20. In Article 49(2), EUR 1 555 000 is replaced by EUR 865 000; 21. In Article 50(2), EUR 9 525 000 is replaced by EUR 9 035 000; 22. In Article 51(2), EUR 1 300 000 is replaced by EUR 2 400 000; 23. In Article 54(2), EUR 5 565 000 is replaced by EUR 5 075 000; 24. In Article 58(2), EUR 5 000 is replaced by EUR 55 000; 25. In Article 59(2), EUR 575 000 is replaced by EUR 755 000; 26. In Article 61(2), EUR 695 000 is replaced by EUR 915 000; 27. In Article 64(2), EUR 5 000 is replaced by EUR 25 000. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 December 2005 For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (2) OJ L 316, 15.10.2004, p. 91. Decision as amended by Decision 2005/413/EC (OJ L 141, 4.6.2005, p. 24). (3) OJ L 370, 17.12.2004, p. 82. Decision as amended by Decision 2005/413/EC. ANNEX Annexes I, II and III to Decision 2004/696/EC are replaced by the following: ANNEX I List of programmes for the monitoring of TSEs Rate and maximum amount of the Community financial contribution (in EUR) Disease Member State Rate tests performed (1) Maximum amount TSEs Austria 100 % 2 076 000 Belgium 100 % 3 586 000 Cyprus 100 % 503 000 Czech Republic 100 % 1 736 000 Denmark 100 % 2 426 000 Estonia 100 % 294 000 Finland 100 % 1 170 000 France 100 % 29 755 000 Germany 100 % 15 170 000 Greece 100 % 1 487 000 Hungary 100 % 1 184 000 Ireland 100 % 6 172 000 Italy 100 % 8 397 000 Lithuania 100 % 836 000 Luxembourg 100 % 155 000 Malta 100 % 36 000 Netherlands 100 % 4 840 000 Portugal 100 % 1 540 000 Slovenia 100 % 444 000 Spain 100 % 8 536 000 Sweden 100 % 363 000 United Kingdom 100 % 5 690 000 Total 96 396 000 ANNEX II List of programmes for the eradication of BSE Maximum amount of the Community financial contribution (in EUR) Disease Member State Rate Maximum amount BSE Austria 50 % culling 25 000 Belgium 50 % culling 100 000 Cyprus 50 % culling 25 000 Czech Republic 50 % culling 3 350 000 Denmark 50 % culling 80 000 Estonia 50 % culling 20 000 Finland 50 % culling 10 000 France 50 % culling 310 000 Germany 50 % culling 875 000 Greece 50 % culling 20 000 Ireland 50 % culling 4 000 000 Italy 50 % culling 205 000 Luxembourg 50 % culling 30 000 Netherlands 50 % culling 460 000 Portugal 50 % culling 845 000 Slovak Republic 50 % culling 25 000 Slovenia 50 % culling 10 000 Spain 50 % culling 1 320 000 United Kingdom 50 % culling 4 235 000 Total 15 945 000 ANNEX III List of programmes for the eradication of scrapie Maximum amount of the Community financial contribution (in EUR) Disease Member State Rate Maximum amount Scrapie Austria 50 % culling; 100 % genotyping 10 000 Belgium 50 % culling; 100 % genotyping 105 000 Cyprus 50 % culling; 100 % genotyping 5 075 000 Czech Republic 50 % culling; 100 % genotyping 120 000 Denmark 50 % culling; 100 % genotyping 5 000 Estonia 50 % culling; 100% genotyping 10 000 Finland 50 % culling; 100% genotyping 25 000 France 50 % culling; 100 % genotyping 2 400 000 Germany 50 % culling; 100 % genotyping 2 275 000 Greece 50 % culling; 100 % genotyping 865 000 Hungary 50 % culling; 100 % genotyping 55 000 Ireland 50 % culling; 100 % genotyping 800 000 Italy 50 % culling; 100 % genotyping 2 485 000 Latvia 50 % culling; 100 % genotyping 5 000 Lithuania 50 % culling; 100 % genotyping 5 000 Luxembourg 50 % culling; 100 % genotyping 35 000 Netherlands 50 % culling; 100 % genotyping 755 000 Portugal 50 % culling; 100 % genotyping 915 000 Slovak Republic 50 % culling; 100 % genotyping 340 000 Slovenia 50 % culling; 100 % genotyping 65 000 Spain 50 % culling; 100 % genotyping 9 035 000 Sweden 50 % culling; 100 % genotyping 10 000 United Kingdom 50 % culling; 100 % genotyping 7 380 000 Total 32 775 000 (1) Rapid tests and primary molecular tests.